

116 HRES 150 IH: Commemorating the 100th anniversary of the Elaine massacre.
U.S. House of Representatives
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 150IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2019Mr. Crawford (for himself, Mr. Hill of Arkansas, Mr. Womack, and Mr. Westerman) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCommemorating the 100th anniversary of the Elaine massacre.
	
 Whereas between September 30 and October 1, 1919, an unknown number of African Americans were murdered in a racially motivated riot;
 Whereas the violence erupted when the unionization of sharecroppers was falsely portrayed as a Black insurrection against White landowners;
 Whereas estimates range between 100 to 240 victims, making the massacre one of the worst instances of mass racial violence in United States history;
 Whereas official investigations were only made into the deaths of 5 White people who were also killed in the violence;
 Whereas those investigations resulted in the prosecution of 122 African Americans; and Whereas subsequent litigation resulted in the historic United States Supreme Court decision of Moore et al. v. Demp­sey in 1923, the first Supreme Court case regarding the treatment of African Americans in State criminal justice systems, setting a precedent for future review of State criminal convictions: Now, therefore, be it
	
 That the House of Representatives— (1)honors the lives and legacies of the unknown number of African Americans who were murdered in Phillips County, Arkansas, 100 years ago;
 (2)expresses its deepest sympathies to the families of the victims; and (3)recognizes the role the massacre played in strengthening United States citizens’ due process rights through Moore v. Dempsey, which set a precedent for the Supreme Court’s subsequent review of State criminal trials and their compliance with the Bill of Rights.
			